TAYLOR, Presiding Judge,
concurring in part and dissenting in part from unpublished memorandum.
I dissent in part from the unpublished memorandum issued in this case. I disagree with the majority’s conclusion that an issue was not preserved for consideration even though the issue was brought to the trial court’s attention in the appellant’s motion to suppress. The majority states:
“The appellant argues that the trial court erred in denying his motion to suppress certain evidence because the evidence was obtained as a result of his illegal detention.
“This argument was not presented to the trial court and thus was not preserved for appellate review. Although the record indicates that the appellant filed a pre-trial motion to suppress on the aforementioned grounds, it was never brought to the trial court’s attention.”
The purpose of an objection is to call the trial court’s attention to an alleged defect. Ex parte Works, 640 So.2d 1056 (Ala.1994). The trial court was put on notice when the argument was raised in the appellant’s motion to suppress. The denial of a motion to suppress preserves an issue for appellate review. Newsome v. State, 570 So.2d 703 (Ala.Cr.App.1989). I believe that this issue was preserved for appellate review and should be addressed by the majority. However, I agree with the majority’s resolution of the other issues raised by the appellant.